department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date aug uniform issue list t ep ra uk t3 legend ira x amount a financial_institution m date date date date dear this is in response to your request dated date as supplemented by correspondence dated date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested _ _ and received a distribution on date from ira x totaling you are age it is asserted that your failure to accomplish a rollover within the amount a day period prescribed by sec_408 was caused by the erroneous advice given to you by employees of financial_institution m you assert that on or about date you withdrew amount a from financial_institution m with the intent of rolling the funds back into your ira within the prescribed time period at the time the distribution was made employees of page of financial_institution m advised you that the rollover period wa sec_90 days you relied on this advice and did not realize that the advice given to you regarding the rollover period was incorrect on date the day after the distribution you returned amount a to financial_institution m for rollover into ira x that the advice given to you by personnel of financial_institution m was erroneous after discussions with your financial advisor you returned amount a to ira x and requested a letter_ruling waiving the 60-day rollover requirement the deposit was made on date on date financial_institution m acknowledged that its employees had provided erroneous advice regarding the correct timeframe for rolling over amount a it was at this time that you realized based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement with respect to the distribution of amount a contained in sec_408 of the code the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into page of a l t such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by you is consistent with your assertion that a failure to accomplish a timely rollover of amount a within the 60-day period prescribed by sec_408 was due to an error on the part of financial_institution m in reliance on erroneous advice given by the employees of financial_institution m regarding the timeframe to rollover the distributed_amount you were days late in attempting to complete the transaction page of therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution to you of amount a from ira x d except the 60-day requirement are met with respect amount a the transfer of such amount into ira x on date will be considered a rollover_contribution within the meaning of code sec_408 provided all other requirements of code section no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t3 sj frances v sloan manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose cc
